COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Coleman
UNPUBLISHED



              VIRGINIA EMPLOYMENT COMMISSION
                                                                                     MEMORANDUM OPINION*
              v.     Record No. 2337-12-1                                                PER CURIAM
                                                                                         JULY 16, 2013
              GAIL CARROLL


                              FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                                             Johnny E. Morrison, Judge

                               (Kenneth T. Cuccinelli, II, Attorney General; Joshua E. Laws,
                               Assistant Attorney General, on brief), for appellant.

                               No brief for appellee.


                     The Virginia Employment Commission (the VEC) appeals a decision of the circuit court

              reversing a decision of the VEC. The VEC found that Gail Carroll was disqualified for benefits

              because she was discharged for misconduct connected with work. On appeal, the VEC argues the

              circuit court erred in finding Carroll mitigated her misconduct. The VEC also contends the circuit

              court erroneously applied the holding in Robinson v. Hurst Harvey Oil, Inc., 12 Va. App. 936, 407

              S.E.2d 352 (1991). We have reviewed the record and the circuit court’s September 7, 2012 opinion

              letter, and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by

              the circuit court in its September 7, 2012 opinion letter and its December 6, 2012 final order. See

              Carroll v. Virginia Emp’t Comm’n, Case No. CL11001632-00. We dispense with oral argument

              and summarily affirm because the facts and legal contentions are adequately presented in the




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.
                                                                                         Affirmed.




                                              -2-